Title: To Thomas Jefferson from John Smith, 27 March 1807
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Cincinnati March 27. 1807
                        
                        I regretted exceedingly the circumstance of your indisposition, which prevented my having the pleasure of
                            seeing you near the time of my leaving Washington to return hither. I call’d twice, and was twice told you were too ill to
                            see company. I sincerely hope you have before now perfectly recovered, and safely arrived at Monticello, to which place I
                            shall direct this letter.
                        Three days ago, it was confidentially told me, that certain communications have made to you extremely
                            prejudicial to my character as a citizen & Senator of the United States—that the deposition of Elias Glover is one, &
                            intimations of more from others. But their purport, or a nature of the facts exhibited, my informant has not been able to
                            state.
                        Finding myself accused, without notice of my accusers, or of the ground and nature of the accusation, I am
                            induc’d Sir, to apply to you (as I do) for a copy of the charges transmitted to you against me, that I may have the
                            necessary information for defence & justification. Impress’d, with a sense of my innocence, and of the high regard you
                            have for justice & truth, I am embolden’d to solicit the favour of such copies of the documents in question, as may be
                            apposite & compatible with your sence of propriety—Or, if copies cannot be furnish’d without inconvenience, & the
                            originals be transmitted to David Zeigler Esq. or the Receiver of Publick Monies at this place, or to any other
                            respectable Citizen of this part of the State, with instructions to furnish copies at my expence You will lay me under an
                            obligation, not to be forgotten.
                        I hope Sir, you will excuse the trouble and the interest I ask you to take in this affair. I would not do it,
                            if I could acquire the information elsewhere. But this band of assassions disclose nothing here of their caucuses &
                            secret machinations. They stab in the dark & at a distance—Glover has lately been posted a liar, defamer & poltroon;
                            and has not the spirit even to contradict much less to resent it. The result will prove, upon further enquiry, that this
                            said Glover has been known to drink Burr’s health & to wish him success, & that last winter on ground of suspicion he
                            was threaten’d as the fit subject of legal enquiry; and that he criminates me to avow his innocence, & introduce himself
                            to your attention, for I have no doubt but he will be an applicant for some office, if he is not already.
                        Judge Nimmo & Doctor William Goforth embark on the
                            29th instant for the Orleans Territory. The former has mortgaged, or in so[me] way made over his property here to his Brother John, for a balance he has ow’d him for a long time—and
                            has resign’d his Judgship & agreis to leave the state never to return, on conditions for the suppression of an attempt to
                            publish the robberies he committed in London. First Matthew Nimmo declared the papers adduc’d by his brother were a
                            forgery but when he found that they were laid before you & that copies were sent to a press in this Town for
                            publication, he beg’d of his Brother for God’s sake to suppress it—that he would do any thing he required, and at all
                            events would leave the State of Ohio—The business was compromis’d, & the papers withdrawn from the printers—It is said
                            he intended to have gone sooner, & on a very different account—He is a poo[r] drunken sot, & too contemptable for
                            decency to countenance. And this will be the case of some of his supporters in this place Shortly—Daniel Symmes will
                            never forget that he was not appointed Register of the Land Office and the Successor of Ludlow—nor will he ever forgive
                            me, because he has done me an act of injustice and knows that his uncle J.C. Symmes once almost ruin’d me to aggrandize his own connections, & In f[ine] that he was not the Register. Allen Brown lives with him & is an Office hunter, at
                            the same time it is my duty to state that he is a vain, empty, trifling, coxcomb, & did you know him, he would not be
                            appointed to the Land office at Jeffersonville.
                        You no doubt have seen the resolutions drawn up by John C. Symmes of North Bend criminating my Conduct &
                            charging me with, having purchaced for Burr 1000 bearskins & Packsaddles. I declare upon my honour I never purchaced
                            one—When Burr was at this place, he enquired for a bear skin & packsaddle—was told by Wm. Berry that he knew of two
                            or three, to whom he gave money to purchace one, but requested that he would show them to him first—Berry brought Burr
                            two, Who happen’d then to be at my house, and Burr paid for both & then said he would be glad to see the Sadles which he
                            did who made him some sort of a bag of them & of whom he bought a pack saddle—This Sir, is all that I know abut the
                            Story. Pardon the length of this letter, and accept the assurance of the high consideration & respect with which I
                            have the honour to be 
                  Sir Your most ob. Servt.
                        
                            John Smith
                            
                        
                        
                            P.S The Secretary of War inform’d me that Burr (as had been stated) had drawn on me at Fort Pickering for
                                $500. I have heard nothing further about it. Should the Bill ever be presented to me I will inform you of its protest,
                                for on the honour of a man he had no right to draw on me for any sum whatever.
                        
                    